 UNISERV 199United Steel Service, Inc., d/b/a UNISERV and Inter-national Union, United Automobile, Aerospace and Agricultural Implement Workers of Amer-ica, UAW, Region 2. Case 8ŒCAŒ32615 September 15, 2003 DECISION AND ORDER BY MEMBERS LIEBMAN, SCHAUMBER, AND WALSH This is a refusal-to-bargain case in which the Respon-dent is contesting the Union™s certification as bargaining representative in the underlying representation proceed-ing.  Pursuant to a charge filed on July 25, 2001, the General Counsel issued the complaint on August 1, 2001, alleging that the Respondent has violated Section 8(a)(5) and (1) of the Act by refusing the Union™s request to bar-gain following the Union™s certification in Case 8ŒRCŒ16150.  (Official notice is taken of the ﬁrecordﬂ in the representation proceeding as defined in the Board™s Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)  The Respondent filed an answer admitting in part and denying in part the allegations in the complaint. On August 31, 2001, the General Counsel filed a Mo-tion for Summary Judgment.  On September 5, 2001, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted.  The Respondent filed a response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment The Respondent admits its refusal to bargain, but con-tests the validity of the certification on the basis of its objections in the representation proceeding. All representation issues raised by the Respondent were or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previously unavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexamine the decision made in the representation proceeding.1  We,                                                                                                                                                        1 In its answer to the complaint and response to the Notice to Show Cause, the Respondent contends that ﬁa majority of employees in the bargaining unit have rejected the Union.ﬂ  In support of this contention, the Respondent has offered in its response an exhibit that purports to be a letter dated February 12, 2001, from a group of unit employees to the Union.  This letter states that a majority of the employees in the unit do not desire to be represented by the Union.  Attached to this letter is an undated document that is alleged to be a petition signed by a majority of the unit disavowing the Union.  The Respondent does not explain how it came into possession of the letter addressed to the Union, nor does it advance any basis for its assertion that the letter and petition were ﬁpreviously provided to the Board.ﬂ  The Respondent claims that, therefore, find that the Respondent has not raised any representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).   We recognize that this case arises in the Sixth Circuit, which in Van Dorn Plastic Machinery Co. v. NLRB,2 modified the Board™s standard for campaign misrepre-sentations set forth in Midland National Life Insurance Co., 263 NLRB 127 (1982).  We adhere to the Midland standard.  Nevertheless, we agree with the Acting Re-gional Director™s finding in the representation case that, even applying the Van Dorn standard to the facts of this case, the alleged misrepresentation of law contained in the literature distributed by the Union and in statements attributed to the Union™s representatives does not consti-tute a misrepresentation so pervasive or a deception so artful as to affect employee free choice in the election. Under the Van Dorn standard, the Sixth Circuit deter-mines whether an alleged misrepresentation is objection-able by assessing the following factors: (1) the timing of the misrepresentation; (2) whether the other party had an opportunity to respond; (3) the nature and extent of the misrepresentation; (4) whether the source of the misrep-resentation was identified; and (5) whether there is evi-dence that employees were affected by the misrepresen-tation.3  The court has held that the closeness of the elec-tion is an important consideration in evaluating the fifth factor.4  In Van Dorn, however, the court emphasized that it agreed with the Board™s holding in Midland that ﬁthe Board should not set aside an election on the basis of the substance of representations alone, but only on the deceptive manner in which representations are made.ﬂ  736 F.2d at 348.  In Van Dorn, the court upheld the  in light of this letter and petition, it has a good-faith doubt concerning the Union™s majority status, and that it has raised material factual issues requiring a hearing.  We reject the Respondent™s contentions.  First, the Respondent does not claim, nor has it shown, that this alleged letter and petition constitute newly discovered or previously unavailable evi-dence.  The letter is dated prior to the Regional Director™s Report on Objections, the Respondent™s exceptions to that report, and the Board™s Decision and Certification of Representative.  There is, however, no indication in the representation case record that the Respondent ever raised in the representation proceeding the matter addressed in the letter and petition.  In any event, it is well established that, absent unusual circumstances, a union™s majority status is irrebuttably presumed to continue during the year following the union™s certification.  Ray Brooks v. NLRB, 348 U.S. 96 (1954); and Action Automotive, 284 NLRB 251 (1987), enfd. 853 F.2d 433 (6th Cir. 1988), cert. denied 488 U.S. 1041 (1989).  The alleged facts cited by the Respondent do not constitute unusual circumstances sufficient to require us to reexamine the Union™s certification.  See, e.g., Parkview Manor, 321 NLRB 477, 479 (1996).  Accordingly, we find that the Respondent has not pre-sented any material issue warranting a hearing. 2 736 F.2d 343 (6th Cir. 1984), cert. denied 469 U.S. 1208 (1985). 3 Mitchellace, Inc. v. NLRB, 90 F.3d 1150, 1155 (6th Cir. 1996). 4 NLRB v. Gormac Custom Mfg., 190 F.3d 742, 747 (6th Cir. 1999). 340 NLRB No. 30  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 200 Board™s finding that a flyer distributed by a union shortly 
before an election was not obj
ectionable, even though the 
flyer contained misrepresentations concerning the wage 
rates employees of another company had received under 
a contract negotiated by the union.  The court held that 
the flyer was not a forgery and that it was not presented 
to the employees in a manner so
 deceptive as to cause the 
employees to be ﬁunable to separate truth from untruth.ﬂ 
Here, the misrepresentation 
at issue involves the Un-
ion™s alleged statements to employeesŠboth at union 
meetings and in a flyer distributed to employeesŠthat 
under Board law the Respondent would be required to 
begin collective-bargaining negotiations at the employ-
ees™ current level of wages and benefits, and that wages 
and benefits could only improve as a result of
 bargaining.  
In support of its contention that these statements warrant 
setting aside the election, the Respondent provided the 
Acting Regional Director with affidavits from six em-
ployees and its vice president of operations.   
Only one of the employee affidavits alleged that the 
misrepresentation occurred at the meeting held on the 

day before the election; the other five employees stated 
that the Union made the misrepresentation at some time 
prior to the election.  Further, the affidavit of the Re-

spondent™s vice president of 
operations stated that the 
Union™s flyers on the subject were distributed at meet-

ings held approximately 7 and 3 weeks before the elec-
tion.  Thus, the Respondent failed to present evidence 
that the statements were made
 at a time that did not pro-
vide it an adequate opportunity to respond to the misrep-
resentation.  Instead, the evidence offered by the Re-
spondent demonstrates that the misrepresentation was 
made well before the election. 
In addition, it was clear that
 the Union was the source 
of the misrepresentation, as it was set forth in the flyer 
distributed by the Union and allegedly reiterated by un-
ion representatives in statements to employees.  We find 
that the overt misrepresentations by the Union about 
wage negotiations are distinguishable from the misrepre-
sentation in 
St. Francis Healthcare Centre
,5 where the 
Sixth Circuit, applying 
Van Dorn
, found that the misrep-
resentation was not readily identifiable as union cam-

paign propaganda and involved a pervasive and decep-
tive attack on the employer™s overall credibility and its 

treatment of employees.  As the court stated in 
Mitchel-
lace
, the fact that a union makes misrepresentations dur-

ing an election campaign is not determinative of whether 
the election should be set aside, but rather, ﬁpursuant to 
Van Dorn
, we must look to the manner in which the
 rep-
                                                          
                                                           
5 212 F.3d 945 (6th Cir. 2000), denying enf. and remanding 325 
NLRB 905 (1998).  The Board™s supplemental decision on remand is 
reported at 336
 NLRB 678 (2001). 
resentations were made.ﬂ  90 F.3d at 1155.  Here, the 
Union™s misrepresentation was not communicated to the 
employees in a deceptive ma
nner; instead, the misrepre-
sentation took the form of a bare assertion about what the 
law purportedly required as the starting point for bargain-
ing on wages and benefits.  Therefore, we find that, even 
applying 
Van Dorn
 here, the Acting Regional Director 
properly overruled the Respondent™s objection.
6Accordingly, we grant the Motion for Summary Judg-
ment. 
On the entire record, the 
Board makes the following 
FINDINGS OF FACT 
I.  JURISDICTION 
At all material times, the Respondent, an Ohio corpo-
ration with an office and place of business located in 
Brookfield, Ohio, has been engaged in the processing 
and slitting of steel. 
Annually, in the course and conduct of its business, the 
Respondent purchases and recei
ves products valued in 
excess of $50,000 directly from points located outside 
the State of Ohio. 
We find that the Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 
(7) of the Act and that International Union, United 
Automobile, Aerospace and Agricultural Implement 
Workers of America, UAW, Region 2 is a labor organi-
zation within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. The Certification 
Following the election held February 5, 2001, the Un-
ion was certified on April 4,
 2001, as the exclusive col-
lective-bargaining representative of the employees in the 

following appropriate unit: 
 All full-time and regular part-time production and 
maintenance employees employed by the Employer at 
its Brookfield, Ohio facility; excluding all office cleri-
cal employees, shipping clerical employees, and receiv-
 6 Thus, we agree with the Acting Regional Director™s finding that the 
situation here is similar to that in 
Owens-Illinois, Inc.
, 271 NLRB 1235 
(1984), where the Board, applying 
Midland, held that a union business 
agent™s statement that
 negotiations would start from employees™ current 
salaries and increase from there was not an objectionable promise of 
benefits. 
We acknowledge that the Respondent produced evidence that the 
misrepresentation was disseminated to
 a substantial number of the unit 
employees, and that this is a 
factor to be considered under 
Van Dorn
, particularly as the Union prevailed in the election by 12 votes out of 80 
cast in the balloting.  We conclude, however, that these facts would not 
warrant setting the election aside even under an application of the five-
factor test set forth in Mitchellace, supra. 
 UNISERV 201ing clerical employees, and all professional employees, 
guards, and supervisors as defined in the Act. 
 The Union continues to be the exclusive representative un-

der Section 9(a) of the Act. 
B. Refusal to Bargain 
Since on about April 25, 20
01, and thereafter, the Un-
ion, by fax, certified mail, and telephone, requested the 
Respondent to meet and bargain,
 and, since on about that 
same date, the Respondent has refused.  We find that this 
refusal constitutes an unlawful refusal to bargain in vio-
lation of Section 8(a)(5
) and (1) of the Act. 
CONCLUSION OF LAW 
By refusing on and after April 25, 2001, to bargain 
with the Union as the exclusive collective-bargaining 
representative of employees in
 the appropriate unit, the 
Respondent has engaged in unfa
ir labor practices affect-
ing commerce within the mean
ing of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. 
REMEDY 
Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on request with the Union and, if an 
understanding is reached, to embody the understanding 
in a signed agreement.   
To ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 
by the law, we shall construe the initial period of the cer-
tification as beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar Hotel, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 

denied 379 U.S. 817 (1964); 
Burnett Construction Co
., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th 
Cir. 1965). 
ORDER The National Labor Relations Board orders that the 
Respondent, United Steel Serv
ice, Inc., d/b/a UNISERV, 
Brookfield, Ohio, its officers, agents, successors, and 
assigns, shall 
1. Cease and desist from 
(a) Refusing to bargain with International Union, 
United Automobile, Aerospa
ce and Agricultural Imple-
ment Workers of America, UAW, Region 2 as the exclu-
sive bargaining representativ
e of the employees in the 
bargaining unit. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with
 the Union as the exclusive 
representative of the employ
ees in the following appro-
priate unit on terms and conditions of employment, and if 
an understanding is reached, embody the understanding 
in a signed agreement: 
 All full-time and regular part-time production and 

maintenance employees employed by the Employer at 
its Brookfield, Ohio facility; excluding all office cleri-
cal employees, shipping clerical employees, and receiv-
ing clerical employees, and all professional employees, 
guards, and supervisors as defined in the Act. 
 (b) Within 14 days after service by the Region, post at 
its facility in Brookfield, Ohio, copies of the attached 
notice marked ﬁAppendix.ﬂ
7  Copies of the notice, on 
forms provided by the Regional Director for Region 8, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-

tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since April 25, 2001. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER SCHAUMBER, concurring. 
I join my colleagues in finding that summary judgment 
is appropriate in this case. 
 I did not participate in the 
underlying representation proceed
ing.  It is unnecessary 
for me to express a view concerning the proper legal 

standard to be applied in considering whether misrepre-

sentations made by a party in a Board election campaign 
warrant setting aside the election results.  I agree with 
my colleagues that the Respondent has not raised any 
new matters warranting a hearing in this proceeding and 
                                                          
 7 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 202 that it is not entitled to relitigate issues previously raised 
by its objections in the representation proceeding. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT refuse to bargain with International 
Union, United Automobile, 
Aerospace and Agricultural 
Implement Workers of America, UAW, Region 2 as the 
exclusive representative of th
e employees in the bargain-
ing unit. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union and put 
in writing and sign any agreement reached on terms and 

conditions of employment for our employees in the bar-
gaining unit: 
 All full-time and regular part-time production and 
maintenance employees employed by us at our Brook-
field, Ohio facility; excluding all office clerical em-
ployees, shipping clerical employees, and receiving 
clerical employees, and all professional employees, 

guards, and supervisors as defined in the Act. 
 UNITED STEEL SERVICE, INC. D/B/A 

UNISERV 
 